Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Office Action is in response to the application filed 09/18//2019. Claims 1-20 are presently pending and presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/20//2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 10 objected to because of the following informalities: use of term “may not” in line 2 makes the claim not further limiting. Replacing the term “may not” with “cannot” would make the claim proper. Appropriate correction is required.
Claim 19 objected to because of the following informalities: use of the term “may not” in line 1 makes the claim not further limiting. Replacing the term “may not” with “cannot” would make the claim proper. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the language “indicating guidance information” in line 7. As it is written, it is unclear if this guidance information is meant to guide the robot as it navigates an area, or to guide the user mentioned in line 2. This makes the claim indefinite. Claim 1 also recites the limitation “the movement direction” in line 4. As it is written, there is insufficient antecedent basis for “the movement direction.” This renders the claim indefinite, as it is unclear what movement direction the claim is referring. Likewise, claims 2-11, which depend from claim 1, are also indefinite by virtue of their dependency. 
Claim 12 recites the language “indicating guidance information” in line 11. As it is written, it is unclear if this guidance information is meant to guide the robot as it navigates an area, or to guide the user mentioned in line 2. This makes the claim indefinite. Claim 12 also recites the limitation “the movement direction” in line 7. As it is written, there is insufficient antecedent basis for “the movement direction.” This renders the claim indefinite, as it is unclear what movement direction the claim is referring. Likewise, claims 12-20, which depend from claim 12, are also indefinite by virtue of their dependency.

Claim Rejections - 35 USC § 103
Claims 1, 3-9, 12, 14-16. And 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kearns et al. US 20160188977 A1 (“Kearns”) in view of Ichinose et al. US 20080147261 A1 (“Ichinose”).
	Regarding Claim 1. Kearns teaches a method of providing a service by a robot, comprising: determining a field of vision based on the movement direction of a determined route (Kearns teaches a mobile robot to be used in conjunction with a security system. The robot has at least a panning or tilting mechanism for an image sensor to maintain a corresponding aimed field of view [paragraph 9]. FIG. 9A shows a behavior setting called the person follow behavior which causes the robot to navigate around obstacles to continue following a person, which necessarily means that the field of vision is based on the movement direction of the robot’s path [FIG. 9A]. The robot may also avoid obstacles using an ;
	determining a projection area based on the determined field of vision and information on projectable surfaces (Kearns teaches an imaging sensor, which is a structured-light 3D scanner that measures the 3D shape of an object using projected light patterns [paragraph 87]. Kearns also teaches that when an identified target is perceived outside the center of the image or the image is blurred, the controller re-aims the field of view at the at least one imaging sensor to continuously perceive the identified target using the at least one imaging sensor clearly [paragraph 17]. In some implementations, the controller applies with a time the image was captured, and the location tag defines a location on the layout map. In person follow mode, the robot is shown navigating around obstacles to continue following the person, allowing the robot to completely alter its path to keep the person in their field of view, even using a long range sensor to detect the person and allow the robot to maneuver to regain perception when the person moves out of sight [paragraph 109], so the projection area is determined based on the determined field of vision on projectable surfaces (a person));
	and projecting a laser beam indicating guidance information onto the determined projection area (Kearns teaches a laser scanner (LIDAR), which can entail optical remote sensing that measures properties of scattered light to find range and/or other information of a distant target [paragraph 86]. This reads on indicating guidance information for guiding the robot).
	Kearns does not teach:
	the service provided is a guidance service by a robot, comprising:
	receiving a guidance request from a user;
	and determining a route to a destination based on the received guidance request.
	However, Ichinose teaches:
	A method of providing a guidance service by a robot, comprising:
	receiving a guidance request from a user (Ichinose teaches a guide robot device in Claim 1. FIG. 2B, step S1 discloses that the unguided person sets the destination position using a destination position setting unit [Column 3, lines 51-54]. Ichinose further explains that a voice recognition unit is arranged in one alternative so that the destination is designated aurally by the person and recognized by a voice recognition unit, further reading on an input unit receiving a destination input command for a destination [Column 2, lines 62-67]);
	and determining a route to a destination based on the received guidance request (Ichinose teaches a route setting unit for setting the route from the present position of the unguided person to the position of the destination along roads or corridors on the map of the map storage unit [Column 3, lines 17-20]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Kearns with the service provided is a guidance service by a robot, comprising: receiving a guidance request from a user; and determining a route to a destination based on the received guidance request as taught by Ichinose so as to allow the robot to plot a course based on a user’s needs, and to guide the user as it travels to the desired location.
	Regarding Claim 3. Kearns in combination with Ichinose teaches the method of claim 1. 
	Kearns also teaches:
	wherein the projectable surfaces comprise surfaces of a ceiling, a column, a wall, a handrail, or a floor (Kearns teaches that the imaging sensor can identify discrete objects including walls in a scene about the robot to avoid collisions [paragraph 111]. The robot can also aim an imaging sensor downward toward a floor surface for mapping the scene about the robot [paragraph 113]).
	Regarding Claim 4. Kearns in combination with Ichinose teaches the method of claim 1. 
	Kearns also teaches:
	wherein the determining the projection area comprises determining an area of the projectable surfaces included in the determined field of vision as the projection area (Kearns teaches that the robot may detect an object by comparing a position of the object in relation to an occupancy map [paragraph 136]. The robot may use detection signals from the imaging sensor and/or other sensors to identify a person, determine a distance of the person from the robot, construct a 3D map of surfaces of the person and/or the scene about the person, and construct or update an occupancy map [paragraph 112]. FIG. 7A shows such a map, and how the projected areas of objects such as walls at number 18 are projected on the occupancy map, which means that the robot is using the projection area to determine the area of the projectable surfaces, such as walls).
	Regarding Claim 5. Kearns in combination with Ichinose teaches the method of claim 1. 
	Kearns also teaches:
	further comprising determining the guidance information based on at least one of the position or the area of the determined projection area (Kearns teaches a laser scanner (LIDAR), which can entail optical remote sensing that measures properties of scattered light to find range and/or other information of a distant target [paragraph 86]. Combined with the occupancy map of FIG. 7A, and the robot is capable of updating the occupancy map based on image data or image depth data received from an imaging sensor, as described in paragraph 113. This reads on determining guidance information based on at least one of the position and the area of the determined projection area), 
	wherein the guidance information comprises at least one of information on the destination, a distance to the destination, an estimated arrival time to the destination, a direction indication for guiding the determined route, a summary description for guiding the determined route, or landmark information (Kearns teaches that in some implementations, the robot can track and propagate each person’s movement trajectory, allowing the robot to perform tracking beyond a time when a user is seen, such as when a person moves around a corner or another person temporarily blocks a direct view of the person [paragraph 124]. Predicting the person’s movement trajectory reads on information on the destination and estimated arrival time to the destination).
	Regarding Claim 6. Kearns in combination with Ichinose teaches the method of claim 1. 
	Kearns also teaches:
	wherein the projecting the laser beam comprises at least one of: determining a projection time of the laser beam based on an estimated arrival time to the destination; 
	or determining a projection intensity of the laser beam based on the distance to the determined projection area (Kearns teaches that in some implementations, the imaging sensor can be a time-of flight (TOF) camera, which is a range imaging camera system that resolves distance based on the known speed of light, measuring the time-of-flight of a light signal between the camera and the subject for each point of the image [paragraph 89]).
	Regarding Claim 7. Kearns in combination with Ichinose teaches the method of claim 1. 
	Kearns also teaches:
	further comprising, 
	when the projection area may not be determined: 
	determining an area of the projectable surfaces not included in the field of vision as an alternative projection area (Kearns teaches that in some implementations, a multi-target tracker uses a Kalman filter to track and propagate each person's movement trajectory, allowing the robot to perform tracking beyond a time when a user is seen, such as when a person moves around a corner or another person temporarily blocks a direct view to the person [paragraph 124]. The robot can also use the occupancy map of FIG. 7A to identify and detect people in the scene as well as occlusions (e.g., wherein objects cannot be confirmed from the current vantage point) when the robot camera cannot detect the area through its normal projection methods [paragraph 113]).
	Regarding Claim 8. Kearns in combination with Ichinose teaches the method of claim 7. 
	Kearns also teaches:
	further comprising moving to a position where the robot can project the laser beam to the alternative projection area, along the determined route (Kearns teaches a security robot that includes a rotator and a tilter on the robot body in communication with a controller, where the rotator and tilter allow for panning and tilting of at least one imaging sensor [paragraph 15]. The controller may command the rotator or tilter to pan or tilt the imaging sensor to maintain the field of view of the sensor on a facial region of the identified person or issue drive commands to a drive system to holonomically move the robot to maintain the aimed field of view of the at least one imaging sensor on the facial region of the identified person).
	Regarding Claim 9. Kearns in combination with Ichinose teaches the method of claim 7. 
	Kearns also teaches:
	further comprising determining an alternative route to the destination based on the alternative projection area (Kearns teaches that in when the identified target is perceived outside the center of the image or the image is blurred, the controller re-aims the field of view at the at least one imaging sensor to continuously perceive the identified target using the at least one imaging sensor clearly [paragraph 17]. In some implementations, the controller applies with a time the image was captured, and the location tag defines a location on the layout map. In person follow mode, the robot is shown navigating around obstacles to continue following the person, allowing the robot to completely alter its path to keep the person in their field of view, even using a long range sensor to detect the person and allow the robot to maneuver to regain perception when the person moves out of sight [paragraph 109]).
	Regarding Claim 12. Kearns teaches a robot, comprising:
	a beam driver configured to generate a laser beam (Kearns teaches a laser scanner (LIDAR), which can entail optical remote sensing that measures properties of scattered light to find range and/or other information of a distant target [paragraph 86]. Interpreting beam driver as a device for generating a laser beam, the reference teaches a laser generating device, such as LIDAR, or a time-of-flight (TOF) camera [paragraph 89]);
	a memory configured to store information on projectable surfaces (Kearns teaches that, when the identified target of the image sensor is perceived in the center of the image and the image is clear, the controller stores the captured image in non-transitory memory in communication with the computing device [paragraph 17]);
	determine a field of vision based on the movement direction of the determined route (Kearns teaches a mobile robot to be used in conjunction with a security system. The robot has at least a panning or tilting mechanism for an image sensor to maintain a corresponding aimed field of view [paragraph 9]. FIG. 9A shows a behavior setting called the person follow behavior which causes the robot to navigate around obstacles to continue following a person, which necessarily means that the field of vision is based on the movement direction of the robot’s path [FIG. 9A]. The robot may also avoid obstacles using an obstacle detection/obstacle avoidance behavior, which determines a path around the obstacles while following the person and adjusts the field of view accordingly [paragraph 131]),
	determine a projection area based on the determined field of vision and information on the projectable surfaces (Kearns teaches an imaging sensor, which is a structured-light 3D scanner that measures the 3D shape of an object using projected light patterns [paragraph 87]. Kearns also teaches that when an identified target is perceived outside the center of the image or the image is blurred, the controller re-aims the field of view at the at least one imaging sensor to continuously perceive the identified target using the at least one imaging sensor clearly [paragraph 17]. In some implementations, the controller applies with a time the image was captured, and the location tag defines a location on the layout map. In person follow mode, the robot is shown navigating around obstacles to continue following the person, allowing the robot to completely alter its path to keep the person in their field of view, even using a long range sensor to detect the person and allow the robot to maneuver to regain perception when the person moves out of sight [paragraph 109], so the projection area is determined based on the determined field of vision on projectable surfaces (a person)),
	and control a beam driver so that a laser beam indicating guidance information is projected onto the determined projection area (Kearns teaches a laser scanner (LIDAR), which can entail optical remote sensing that measures properties of scattered light to find range and/or other information of a distant target [paragraph 86]. This reads on indicating guidance information for guiding the robot).
	Kearns does not teach:
	a user interface configured to receive a guidance request from a user;
	and a controller configured to: determine a route to a destination based on the guidance request.
	However, Ichinose teaches:
	a user interface configured to receive a guidance request from a user (Ichinose teaches a guide robot device in Claim 1. FIG. 2B, step S1 discloses that the unguided person sets the destination position using a destination position setting unit [Column 3, lines 51-54]. Ichinose further explains that a voice recognition unit is arranged in one alternative so that the destination is designated aurally by the person and recognized by a voice recognition unit, further reading on an input unit receiving a destination input command for a destination [Column 2, lines 62-67]);
	and a controller configured to: determine a route to a destination based on the guidance request (Ichinose teaches a route setting unit for setting the route from the present position of the unguided person to the position of the destination along roads or corridors on the map of the map storage unit [Column 3, lines 17-20]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Kearns with a user interface configured to receive a guidance request from a user;
and a controller configured to: determine a route to a destination based on the guidance request as taught by Ichinose so as to allow the robot to plot a course based on a user’s needs, and to guide the user as it travels to the desired location.
	Regarding Claim 14. Kearns in combination with Ichinose teaches the robot of claim 12. 
	Kearns also teaches:
	wherein the projectable surfaces comprise surfaces of a ceiling, a column, a wall, a handrail, or a floor (Kearns teaches that the imaging sensor can identify discrete objects including walls in a scene about the robot to avoid collisions [paragraph 111]. The robot can also aim an imaging sensor downward toward a floor surface for mapping the scene about the robot [paragraph 113]).
	Regarding Claim 15. Kearns in combination with Ichinose teaches the robot of claim 12. 
	Kearns also teaches:
	wherein the controller is further configured to determine an area of the projectable surfaces included in the determined field of vision as the projection area (Kearns teaches that the robot may detect an object by comparing a position of the object in relation to an occupancy map [paragraph 136]. The robot may use detection signals from the imaging sensor and/or other sensors to identify a person, determine a distance of the person from the robot, construct a 3D map of surfaces of the person and/or the scene about the person, and construct or update an occupancy map [paragraph 112]. FIG. 7A shows such a map, and how the projected areas of objects such as walls at number 18 are projected on the occupancy map, which means that the robot is using the projection area to determine the area of the projectable surfaces, such as walls).
	Regarding Claim 16. Kearns in combination with Ichinose teaches the robot of claim 12. 
	Kearns also teaches:
	wherein the controller is further configured to determine the guidance information based on at least one of the position or the area of the determined projection area (Kearns teaches a laser scanner (LIDAR), which can entail optical remote sensing that measures properties of scattered light to find range and/or other information of a distant target [paragraph 86]. Combined with the occupancy map of FIG. 7A, and the robot is capable of updating the occupancy map based on image data or image depth data received from an imaging sensor, as described in paragraph 113. This reads on determining guidance information based on at least one of the position and the area of the determined projection area), 
	wherein the guidance information comprises at least one of information on the destination, a distance to the destination, an estimated arrival time to the destination, a direction indication for guiding the determined route, a summary description for guiding the determined route, or landmark information (Kearns teaches that in some implementations, the robot can track and propagate each person’s movement trajectory, allowing the robot to perform tracking beyond a time when a user is seen, such as when a person moves around a corner or another person temporarily blocks a direct view of the person [paragraph 124]. Predicting the person’s movement trajectory reads on information on the destination and estimated arrival time to the destination).
	Regarding Claim 18. Kearns in combination with Ichinose teaches the robot of claim 12. 
	Kearns also teaches:
	wherein, when the projection area may not be determined, the controller is further configured to determine an area of the projectable surfaces not included in the field of vision as an alternative projection area (Kearns teaches that in some implementations, a multi-target tracker uses a Kalman filter to track and propagate each person's movement trajectory, allowing the robot to perform tracking beyond a time when a user is seen, such as when a person moves around a corner or another person temporarily blocks a direct view to the person [paragraph 124]. The robot can also use the occupancy map of FIG. 7A to identify and detect people in the scene as well as occlusions (e.g., wherein objects cannot be confirmed from the current vantage point) when the robot camera cannot detect the area through its normal projection methods [paragraph 113]).

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kearns et al. US 20160188977 A1 (“Kearns”) and Ichinose et al. US 20080147261 A1 (“Ichinose”) as applied to claims 1 and 12 above, and further in view of Ohta et al. US 20050043039 A1 (“Ohta”).
	Regarding Claim 2. Kearns in combination with Ichinose teaches the method of claim 1.
	Kearns also teaches: 
	wherein the information on the projectable surfaces comprises coordinates indicating the boundaries of the projectable surfaces (Kearns teaches that the robot can navigate to a location around the corner toward the person by using a waypoint (or set of waypoints), coordinates, an imaged target of the imaging sensor, an estimated distance, dead reckoning, or any other suitable method of navigation [paragraph 121]. Additionally, in paragraph 87, Kearns teaches that the imaging sensor measures a three-dimensional shape of an object using projected light patterns, projecting a narrow band of light onto a three-dimensional surface to produce a line of illumination that appears distorted from other perspectives that of the projector, and can then be used for an exact geometric reconstruction of the surface shape [paragraph 87]. The fact that the robot of Kearns can scan, identify, and then navigate around corners of walls reads on the information on the projectable surfaces comprising coordinates indicating the boundaries of the projectable surface).
	Kearns does not teach:
	The information on the projectable surfaces further comprises an azimuth indicating the orientation of the projectable surfaces.
	However, Ohta teaches:
	The information on the projectable surfaces further comprises an azimuth indicating the orientation of the projectable surfaces (Ohta teaches a system for detecting an azimuth between a transmitting apparatus and a moving body, where the transmitting apparatus transmits a laser beam to the moving body, which has a reflector and is a projectable surface [paragraph 86, FIG. 1]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Kearns so that the information on the projectable surfaces further comprises an azimuth indicating the orientation of the projectable surfaces as taught by Ohta so as to allow the robot to detect the angle and orientation of the projectable surfaces in order to aid in guiding both the robot and the user.
	Regarding Claim 13. Kearns in combination with Ichinose teaches the robot of claim 12.
	Kearns also teaches: 
	wherein the information on the projectable surfaces comprises coordinates indicating the boundaries of the projectable surfaces (Kearns teaches that the robot can navigate to a location around the corner toward the person by using a waypoint (or set of waypoints), coordinates, an imaged target of the imaging sensor, an estimated distance, dead reckoning, or any other suitable method of navigation [paragraph 121]. Additionally, in paragraph 87, Kearns teaches that the imaging sensor measures a three-dimensional shape of an object using projected light patterns, projecting a narrow band of light onto a three-dimensional surface to produce a line of illumination that appears distorted from other perspectives that of the projector, and can then be used for an exact geometric reconstruction of the surface shape [paragraph 87]. The fact that the robot of Kearns can scan, identify, and then navigate around corners of walls reads on the information on the projectable surfaces comprising coordinates indicating the boundaries of the projectable surface).
	Kearns does not teach:
	The information on the projectable surfaces further comprises an azimuth indicating the orientation of the projectable surfaces.
	However, Ohta teaches:
	The information on the projectable surfaces further comprises an azimuth indicating the orientation of the projectable surfaces (Ohta teaches a system for detecting an azimuth between a transmitting apparatus and a moving body, where the transmitting apparatus transmits a laser beam to the moving body, which has a reflector and is a projectable surface [paragraph 86, FIG. 1]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Kearns so that the information on the projectable surfaces further comprises an azimuth indicating the orientation of the projectable surfaces as taught by Ohta so as to allow the robot to detect the angle and orientation of the projectable surfaces in order to aid in guiding both the robot and the user.

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kearns et al. US 20160188977 A1 (“Kearns”) and Ichinose et al. US 20080147261 A1 (“Ichinose”) as applied to claims 1 and 12 above, and further in view of Clark US 20190130768 A1 (“Clark”).
	Regarding Claim 10. Kearns in combination with Ichinose teaches the method of claim 1.
	Kearns also teaches:
	further comprising, when the projection area may not be determined: receiving information by other robots from a control server (Kearns teaches in FIGS. 7A and 7B that in some implementations, the robot needs to scan the imaging sensors around an occlusion (a place where a person is out of sight because they have gone out of the projection area behind a corner). When this happens, the projection area is obscured by the wall or corner and cannot be properly determined [paragraph 110]. Another situation where the projection area may not be determined is when the person the security robot is trying to follow goes through a stairwell door. In that circumstance, Kearns suggests including stairwell cameras or other robots on other adjacent floors to continue tracking the moving person, and connecting these cameras and robots to the security system or server so that the robots can share surveillance reports [129]);
	Kearns does not teach: 
	further comprising: receiving information on flight altitudes and flight ranges of other unmanned aerial vehicles in flight by other robots from a control server;
	limiting at least one of the flight altitude or the flight range of at least one unmanned aerial vehicle communicatively connected to the robot based on the received information; 
	and controlling the at least one unmanned aerial vehicle so as to fly along the determined route within the limited flight altitude or flight range.
	However, Clark teaches:
	further comprising: receiving information on flight altitudes and flight ranges of other unmanned aerial vehicles in flight by other robots from a control server (Clark teaches a system for aerial vehicle inspection path planning for an unmanned vehicle, where the status of the vehicle can be determined based on data received through sensors, such as a distance detector, such as LIDAR, a digital elevation model (DEM) of a world elevation map, or some other method of measuring the vehicle’s altitude that is received by a processor [paragraph 33]. A remote server can be configured to receive, process, and store aerial data collected by the unmanned aerial vehicles [paragraph 27]. The processor is in communication with one or more transceivers, sensors, a memory, and motor controllers. The processor can receive information regarding mission instructions, travel instructions, pre-mission routines, or similarly relevant data from the transceivers, memory, sensors, or motor controllers, and can determine a course of action [paragraph 32]. Clark does not expressly teach that the robot’s battery life is included among that information, but Clark does teach that the battery life of the vehicle is important, which reads on flight range, and is generally an hour or less, so it would be obvious for the robot’s memory to include this information and transmit it to the processor [paragraph 66]);
	limiting at least one of the flight altitude or the flight range of at least one unmanned aerial vehicle communicatively connected to the robot based on the received information; 
	and controlling the at least one unmanned aerial vehicle so as to fly along the determined route within the limited flight altitude or flight range (Clark in FIG. 6 teaches how the robot performs a first flight path at a first altitude, then lowers to a second altitude based on information acquired from images taken of an object of interest [FIG. 6]. The unmanned vehicle then follows this new flight path over the feature of interest/destination point).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Kearns with receiving information on flight altitudes and flight ranges of other unmanned aerial vehicles in flight by other robots from a control server; limiting at least one of the flight altitude or the flight range of at least one unmanned aerial vehicle communicatively connected to the robot based on the received information; and controlling the at least one unmanned aerial vehicle so as to fly along the determined route within the limited flight altitude or flight range as taught by Clark so as that Kearns can use aerial robots in addition to other floor robots and security cameras to observe a person or object of interest.
	Regarding Claim 19. Kearns in combination with Ichinose teaches the robot of claim 12.
	Kearns also teaches:
	wherein, when the projection area may not be determined, the controller is further configured to: receive information by other robots from a control server (Kearns teaches in FIGS. 7A and 7B that in some implementations, the robot needs to scan the imaging sensors around an occlusion (a place where a person is out of sight because they have gone out of the projection area behind a corner). When this happens, the projection area is obscured by the wall or corner and cannot be properly determined [paragraph 110]. Another situation where the projection area may not be determined is when the person the security robot is trying to follow goes through a stairwell door. In that circumstance, Kearns suggests including stairwell cameras or other robots on other adjacent floors to continue tracking the moving person, and connecting these cameras and robots to the security system or server so that the robots can share surveillance reports [129]. This also means that other robots in the system can receive this information as well, so if robots from the other adjacent floors detect the person to be scanned, the first robot controller will be able to receive that information form the server);
	Kearns does not teach: 
	wherein, the controller is further configured to: receive information on flight altitudes and flight ranges of other unmanned aerial vehicles in flight by other robots from a control server,
	limit at least one of the flight altitude or the flight range of at least one unmanned aerial vehicle communicatively connected to the robot based on the received information, 
and control the at least one unmanned aerial vehicle so as to fly along the determined route within the limited flight altitude or flight range.
	However, Clark teaches:
	wherein, the controller is further configured to: receive information on flight altitudes and flight ranges of other unmanned aerial vehicles in flight by other robots from a control server (Clark teaches a system for aerial vehicle inspection path planning for an unmanned vehicle, where the status of the vehicle can be determined based on data received through sensors, such as a distance detector, such as LIDAR, a digital elevation model (DEM) of a world elevation map, or some other method of measuring the vehicle’s altitude that is received by a processor [paragraph 33]. The processor is in communication with one or more transceivers, sensors, a memory, and motor controllers. The processor can receive information regarding mission instructions, travel instructions, pre-mission routines, or similarly relevant data from the transceivers, memory, sensors, or motor controllers, and can determine a course of action [paragraph 32]. Clark does not expressly teach that the robot’s battery life is included among that information, but Clark does teach that the battery life of the vehicle is important, and generally an hour or less, so it would be obvious for the robot’s memory to include this information and transmit it to the processor [paragraph 66]),
	limit at least one of the flight altitude or the flight range of at least one unmanned aerial vehicle communicatively connected to the robot based on the received information, 
and control the at least one unmanned aerial vehicle so as to fly along the determined route within the limited flight altitude or flight range (Clark in FIG. 6 teaches how the robot performs a first flight path at a first altitude, then lowers to a second altitude based on information acquired from images taken of an object of interest [FIG. 6]. The unmanned vehicle then follows this new flight path over the feature of interest/destination point).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Kearns so with wherein, the controller is further configured to: receive information on flight altitudes and flight ranges of other unmanned aerial vehicles in flight by other robots from a control server, limit at least one of the flight altitude or the flight range of at least one unmanned aerial vehicle communicatively connected to the robot based on the received information, and control the at least one unmanned aerial vehicle so as to fly along the determined route within the limited flight altitude or flight range as taught by Clark so that Kearns can use aerial robots in addition to other floor robots and security cameras to observe a person or object of interest.

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kearns et al. US 20160188977 A1 (“Kearns”) and Ichinose et al. US 20080147261 A1 (“Ichinose”) and Clark US 20190130768 A1 (“Clark”), as applied to claims 1 and 12 above, and further in view of Hafeez et al. US 20160232794 A1 (“Hafeez”).
	Regarding Claim 11. Kearns in combination with Ichinose and Clark teaches the method of claim 10.
	Kearns does not teach: 
	further comprising: 
	determining whether the limited flight altitude or flight range covers the destination;
	However, Clark teaches:
	further comprising: 
	determining whether the limited flight altitude or flight range covers the destination (Clark teaches how the new flight path is chosen in FIG. 6, where the system defines the new flight path at the new altitude [FIG. 6, paragraph 49]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Kearns with further comprising: determining whether the limited flight altitude or flight range covers the destination as taught by Clark so as to allow the method of Kearns to ensure that the aerial vehicles will actually be able to reach the target destination.
	Kearns also does not teach:
	transmitting a cooperation request to another robot configured to control another unmanned aerial vehicle capable of covering the destination, based on the determination that the limited flight altitude or flight range does not cover the destination, 
	wherein the another unmanned aerial vehicle flies to the destination along the remaining routes of the determined route on behalf of the at least one unmanned aerial vehicle, in response to the cooperation request.
	However, Hafees teaches:
	transmitting a cooperation request to another robot configured to control another unmanned aerial vehicle capable of covering the destination, based on the determination that the limited flight altitude or flight range does not cover the destination, 
	wherein the another unmanned aerial vehicle flies to the destination along the remaining routes of the determined route on behalf of the at least one unmanned aerial vehicle, in response to the cooperation request (Hafeez teaches a system of unmanned aerial vehicles, where the system calculates the energy needs for each UAV based on distance to the destination and actions required to be performed at the destination [paragraph 46]. The system then chooses the closest UAV to the destination from a list, determines the existing energy charge on the UAV, and then determines if the energy is sufficient. If the system determines that there is insufficient energy on the chosen UAV, then the system determines whether there are more UAVs on the list and chooses the next UAV available [paragraph 47]. When a robot is found with sufficient energy the system assigns the mission to the UAV, which involves following a flight path to a location, performing the mission action, and then traveling to the closest charging station [FIG. 3]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Kearns with transmitting a cooperation request to another robot configured to control another unmanned aerial vehicle capable of covering the destination, based on the determination that the limited flight altitude or flight range does not cover the destination, wherein the another unmanned aerial vehicle flies to the destination along the remaining routes of the determined route on behalf of the at least one unmanned aerial vehicle, in response to the cooperation request as taught by Clark so as to allow the system to determine if the first aerial robot can reach the target destination, and if not, send a different robot that can reach the target destination instead.
	Regarding Claim 20. Kearns in combination with Ichinose and Clark teaches the robot of claim 19.
	Kearns does not teach: 
	wherein the controller is further configured to: determine whether the limited flight altitude or flight range may cover the destination,
	However, Clark teaches:
	wherein the controller is further configured to: determine whether the limited flight altitude or flight range may cover the destination (Clark teaches how the new flight path is chosen in FIG. 6, where the system defines the new flight path at the new altitude [FIG. 6, paragraph 49]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Kearns with wherein the controller is further configured to: determine whether the limited flight altitude or flight range may cover the destination as taught by Clark so as to allow the method of Kearns to ensure that the aerial vehicles will actually be able to reach the target destination.
	Kearns also does not teach:
	and transmit a cooperation request to another robot configured to control another unmanned aerial vehicle capable of covering the destination, based on the determination that the limited flight altitude or flight range does not cover the destination,
	wherein the another unmanned aerial vehicle flies to the destination along the remaining routes of the determined route on behalf of the at least one unmanned aerial vehicle, in response to the cooperation request.
	However, Hafeez teaches:
	and transmit a cooperation request to another robot configured to control another unmanned aerial vehicle capable of covering the destination, based on the determination that the limited flight altitude or flight range does not cover the destination,
	wherein the another unmanned aerial vehicle flies to the destination along the remaining routes of the determined route on behalf of the at least one unmanned aerial vehicle, in response to the cooperation request (Hafeez teaches a system of unmanned aerial vehicles, where the system calculates the energy needs for each UAV based on distance to the destination and actions required to be performed at the destination [paragraph 46]. The system then chooses the closest UAV to the destination from a list, determines the existing energy charge on the UAV, and then determines if the energy is sufficient. If the system determines that there is insufficient energy on the chosen UAV, then the system determines whether there are more UAVs on the list and chooses the next UAV available [paragraph 47]. When a robot is found with sufficient energy the system assigns the mission to the UAV, which involves following a flight path to a location, performing the mission action, and then traveling to the closest charging station [FIG. 3]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Kearns with and transmit a cooperation request to another robot configured to control another unmanned aerial vehicle capable of covering the destination, based on the determination that the limited flight altitude or flight range does not cover the destination, wherein the another unmanned aerial vehicle flies to the destination along the remaining routes of the determined route on behalf of the at least one unmanned aerial vehicle, in response to the cooperation request as taught by Clark so as to allow the system to determine if the first aerial robot can reach the target destination, and if not, send a different robot that can reach the target destination instead.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON G CAIN whose telephone number is (571)272-7009.  The examiner can normally be reached on Monday: 7:30am - 4:30pm EST to Friday 7:30pm - 4:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (517)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.G.C./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664